Citation Nr: 1017024	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen service connection for a lumbar spine disability.

3.  Entitlement to an increased rating in excess of 30 
percent for osteochondritis dissecans of the right femoral 
condyle, postoperative status removal of loose body, right 
knee.

4.  Entitlement to an increased rating in excess of 10 
percent for right knee traumatic arthritis.  

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for right hip 
disability.

7.  Entitlement to service connection for neck disability.

8.  Entitlement to service connection for right shoulder 
disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A notice of disagreement was received in 
August 2006, a statement of the case was issued in July 2008, 
and a substantive appeal was received in August 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for PTSD and whether new and 
material evidence has been received to reopen service 
connection for a lumbar back disability are being addressed 
in the decision below.  All other issues, including 
(reopened) service connection for lumbar back disability on 
the merits, are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy; and 
no in-service stressors sufficient to cause PTSD have been 
verified.

2.  In November 1991, the RO last denied the Veteran's claim 
for service connection for a lumbar spine disability; the 
Veteran did not appeal that decision.

3.  Since November 1991, the additional evidence received, by 
itself or when considered with previous evidence of record, 
relates to the unestablished fact of relationship to service 
that is necessary to substantiate the claim for service 
connection for lumbar spine disability, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304(f) (2009).

2.  The November 1991 RO decision denying service connection 
for a lumbar back disability became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  The criteria to reopen service connection for a lumbar 
back disability are met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

The notice requirements apply to all five elements of a 
service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran pre-adjudication 
notice by a letter dated in September 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
claim is being denied so any notice error was harmless.

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  Additional 
development for stressor verification is not necessary.  None 
of the stressors alleged by the Veteran qualify as a PTSD 
stressor under DSM-IV, the requirements of which will be 
explained below.  A VA examination is not necessary, as the 
Veteran did not engage in combat with the enemy, and the 
evidence shows no verified in-service PTSD stressor.  For 
these reasons, the Board finds that VA has substantially 
complied with the notice and assistance requirements, and the 
Veteran is not prejudiced by a decision on the claim at this 
time.  

Service Connection Laws and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, 
generally, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the evidence establishes a diagnosis of PTSD 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to the combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Service Connection for PTSD

The Veteran has alleged that he has PTSD due to a number of 
in-service stressors, including a right knee injury that 
caused excruciating pain and extensive treatment, radio 
operator, guard and security duties, and special training and 
experience in battle simulations and hand combat.  There were 
sham battles and he also used weaponry and was a 
master-at-arms over about 100 men and an athletic leader for 
calisthenics.  After he hurt his right knee, he almost was 
not able to get back to post in time to avoid getting in 
trouble.  

He did not engage in combat with the enemy, and PTSD was not 
diagnosed in service.  The only claimed stressor which is 
supported by other credible evidence is in-service right knee 
problems.  They are supported by service treatment records 
showing treatment for right knee problems.  

While the Veteran is a retired dentist, and as such, may be 
competent to render certain medical diagnoses, the record 
does not reflect that he is competent to render psychiatric 
diagnoses, including specific diagnosis of PTSD according to 
the DSM-IV.  

The Veteran's in-service right knee problems and the other 
stressors claimed do not qualify as PTSD stressors under DSM-
IV.  Under DSM-IV, for an event to qualify as a stressor, 
both of the following must be present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.  The claimed in-service stressors 
were not events that involved actual or threatened death or 
serious injury, or a threat to the Veteran's physical 
integrity.  In addition, there is no evidence that at the 
time of the knee injury in service the Veteran's response 
involved intense fear, helplessness, or horror.    

As there is no credible supporting evidence of an in-service 
stressful event which qualifies as a PTSD stressor, and as it 
is also not clear that the Veteran has a diagnosis of PTSD 
that accords with DSM-IV, the claim may not be granted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Reopening Service Connection for Lumbar Spine Disorder

The current application to reopen was received in May 2003.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2009) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO denied service connection for a lumbar back condition 
in August 1977.  The Veteran did not perfect an appeal of 
that decision.  The RO denied service connection for a lumbar 
spine disorder again in November 1991.  The Veteran was 
notified of this decision and did not appeal; therefore, the 
November 1991 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In the current appeal, in May 2005 the Veteran applied to 
reopen service connection for a lumbar spine disorder, and 
has appealed the RO's December 2005 decision finding that new 
and material evidence has not been received to reopen.  The 
RO went on to find in July 2008 that new and material 
evidence had been received, but denied the claim on the 
merits.  In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the 
Board has a legal duty to consider the new and material issue 
regardless of the RO's actions.  

At the time of the August 1977 decision, back disease, 
injury, or disability had not been shown in service treatment 
records, and arthritis had not been shown within one year 
post-service.  The earliest treatment record for lumbar spine 
problems was dated after service in July 1976, when 
spondylolysis with mild spondylolisthesis was shown.  A post-
service September 1976 private medical record indicated that 
the Veteran had had some low back pain for a number of years, 
but that he had noted an increase in his low back pain which 
radiated to his right hip at the time or shortly after a 
spinal anesthetic for right knee surgery in 1976.  A private 
physician in October 1976 indicated that the probable 
etiology of the Veteran's back and right hip pain was 
radiculopathy of the first sacral nerve root probably 
secondary to ruptured disc.  The RO denied the claim because 
sound medical opinion did not reveal that there was a 
relationship between the Veteran's back condition and his 
knee disorder.  

At the time of a September 1989 VA examination, the Veteran 
stated that postural asymmetry caused by his right knee 
disability had caused degenerative disc disease in his lower 
spine.  On private evaluation in January 1991, the Veteran 
stated that he had slipped on ice and hyperflexed his right 
knee and extended his back.  The impression was an acute 
right knee sprain.  In November 1991, the RO found that new 
and material evidence to reopen the lumbar back disability 
claim had not been received.  Service connection had 
previously been denied and medical evidence had not been 
received establishing that the Veteran's back disorder was 
directly caused by his service-connected right knee 
disability or developed during service.  

The Board finds that, since the November 1991 RO decision, 
new and material evidence has been received.  In September 
1993, the Veteran told a private physician that about a month 
beforehand his right knee gave out and buckled and that he 
fell flat on the ground, injuring his back.  The Veteran 
reported that after this accident one of the spinous 
processes in his lower back seemed to stick out more than 
normal.  On evaluation of the lower back, the L4 spinous 
process did tend to protrude a little bit more than the other 
spinous processes, and the Veteran had pain across the low 
back.  The diagnosis was lumbar strain secondary to the 
Veteran's right knee giving out a month beforehand.  

This evidence relates to unestablished fact of nexus to 
service or a service-connected disability that is necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Because new and 
material evidence has been received, the claim for service 
connection for lumbar spine disability is reopened.  
38 U.S.C.A. § 5108.


ORDER

Service connection is denied for PTSD. 

New and material evidence having been received, service 
connection for a lumbar spine disability is reopened; to this 
extent only, the appeal is granted.


REMAND

The Veteran is a retired dentist who has been incarcerated 
since his claim was filed.  The Board accepts his status as a 
retired dentist as an indication that he may be competent to 
render medical opinions diagnosing and concerning causation 
of his disabilities.  He has alleged that he has PTSD due to 
right knee problems in service, and in-service right knee 
problems are corroborated by service treatment records.  He 
was treated for a furuncle on the back of his neck in service 
in November 1944, and he alleges that he has neck, left knee, 
right hip, right shoulder, and low back disability, all due 
to his service-connected right knee disability.  

In November 2005, the RO scheduled him for a VA examination 
at a VA facility, but he failed to appear for the examination 
and the RO denied his claim.  No current VA examinations have 
been conducted concerning the claims at issue.  There is a 
notation in the appeal certification worksheet that the VA 
Medical Center can not provide an outside examination at the 
prison.

The duty to assist incarcerated Veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711 (West 2009).  Nevertheless, 
VA's duty to assist an incarcerated Veteran includes: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their medical personnel conduct an 
examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional 
facility to conduct the examination.  See Bolton, 8 Vet. App. 
at 191.  In Bolton, the Court remanded a case where the RO 
claimed an inability to get a fee-basis physician to conduct 
an examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the Veteran.  

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated Veterans.  The Manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

The Board finds that in light of VA's duty to assist, the AMC 
should reschedule the Veteran for examination(s) in 
connection with his claims on appeal, as indicated below.  38 
U.S.C.A. § 5103A(d).  Because of the Veteran's status, the 
typical procedures for scheduling an examination are not 
likely going to be adequate in this case.  Nevertheless, the 
Court has cautioned "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton 
(citing Wood, 1 Vet. App. at 193).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Take all reasonable measures to 
schedule the Veteran for the 
examinations requested below.  If the 
Veteran remains incarcerated, confer 
with prison authorities to determine 
whether the Veteran may be escorted to 
a VA medical facility for examination 
or if an examination at the prison is 
feasible.  See M21-1MR, Part 
III.iv.3.A.11.d.  If that is not 
possible, the Veteran may be examined 
at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA 
expense; or (3) fee-basis providers 
contracted by VHA.  Determine which is 
the most feasible option.

2.  The Veteran should be afforded an 
examination to determine the extent and 
severity of his right knee disability, 
as well as the nature and etiology of 
any left knee, right hip, neck, right 
shoulder, and lumbar spine 
disabilities.  Any indicated tests 
should be accomplished.  For the right 
knee, whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether right knee 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any current neck 
disability had its clinical onset 
during service or is related to any 
in-service disease, event, or injury.

Further, based on a review of the 
claims file and any examination 
findings, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a probability of at 
least 50 percent) that any current left 
knee, right hip, neck, right shoulder, 
and lumbar spine disability is 
proximately due to, or the result of, 
the Veteran's service-connected right 
knee disability.  The examiner should 
also provide an opinion as to whether 
it is at least as likely as not that 
any current left knee, right hip, neck, 
right shoulder, and lumbar spine 
disability is permanently aggravated by 
the Veteran's service-connected right 
knee disability.  The examiner should 
review the claims folder prior to 
examination.  

The examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.

3.  Thereafter, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


